DETAILED ACTION
 A Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4th, 2021, has been entered.
 
Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated October 4th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Response to Amendment
Applicant’s Remarks/Arguments filed on October 4th, 2021, have been carefully considered.

	Claims 3, 5, 6, 11, 13, 14, 18 and 19 have been canceled.
	Claims 21-23 have been added as new.
	Claims 1, 2, 4, 7-10, 12, 15-17, and 20-23 are currently pending in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7-10, 12, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. [US2018/0101450]. Park teaches storage device capable of performing peer-to-peer communication and data storage system including the same.


establishing, at the first solid-state drive [Park paragraph 0029, middle lines “…first drive 130-1 is used as a master drive…”] and at the second solid-state drive [Park paragraph 0029, middle lines “…a second drive 130-2 may be used as a slave drive (or peer drive)…”], a set of queues configured for controlling direct communications [Park paragraph 0070, first lines “…each of submission queues SQB4, SQB5, and SQB6, each of completion queues CQB4, CQB5, and CQB6…”] between the first solid-state drive and the second solid-state drive [Park paragraph 0070, first lines “…Each of drives 130-4, 130-5, and 130-6…”] over an interconnect coupling the first solid-state drive with the second solid-state drive [Park paragraph 0002, last lines “…through peer-to-peer communications between peripheral component interconnect express (PCIe) devices…”];
Park teaches initiating, by the first solid-state drive, generation of at least one command [Park paragraph 0102, first lines “…the master drive 130-1 may create a read command RCMD2, RCMD3, or RCMD4 or a write command WCMD…”]; to be executed by the second solid-state drive [Park paragraph 0162, first lines “…The first drive 130-1 creates a write command, a read command, or a RAID rebuild command for itself using data stored in the first submission queue SQB1, the first completion queue 
Park teaches driving, by the first solid-state drive, the at least one command over the interconnect so that the at least one command is communicated directly between the first solid-state drive and the second solid-state drive [Park paragraph 0102, all lines “…the master drive 130-1 may create a read command RCMD2, RCMD3, or RCMD4 or a write command WCMD for itself based on data stored in the first submission queue SQB1, the first completion queue CQB1, and/or the first data buffer DB1, and issue (or output) the read command RCMD2, RCMD3, or RCMD4 or the write command WCMD to a peer drive 130-2, 130-3, 130-4, or 130-6…”].
Park teaches including establishing at the first solid state drive [Park paragraph 0162, first lines “…The first drive 130-1…”] i) a submission queue that is configured to store indications of commands issued by the first solid-state drive to the second solid-state drive [Park paragraph 0162, first lines “…stored in the first submission queue SQB1…”], and ii) a completion queue configured to store indications of completions of commands executed by the second solid-state drive [Park paragraph 0171, first lines “…The second control logic circuit 136-2 executes a second operation OPE2 based on the second operation code OP2 (S330). When the second operation OPE2 succeeds, the second control logic circuit 136-2 writes an indication signal indicating a success of the second operation OPE2 in the second completion queue CQB2 (S335)…”];
Updating the submission queue of the first solid-state drive to indicate that the at least one command was issued to the second solid-state drive [Park paragraph 0165, all lines “…The first control logic circuit 136-1 reads (or fetches) the first operation code 
Receiving, at the first solid-state drive, at least one respective indication from the second solid-state drive that the second solid-state drive completed at least one respective data operation corresponding to the at least one command [Park paragraph 0171 to 0172, all lines “…When the second operation OPE2 succeeds, the second control logic circuit 136-2 writes an indication signal indicating a success of the second operation OPE2 in the second completion queue CQB2 (S335). The second control logic circuit 136-2 updates a value (for example, 0) of the second completion queue Tail Doorbell register CT2 to a new value (for example, 1) (S340). The second control logic circuit 136-2 transmits a completion interrupt to the first drive 130-1 (S345). The first control logic circuit 136-1 reads the indication signal stored in the second completion queue CQB2 based on the completion interrupt (S350), and updates a value (for example, 0) of the second completion queue Head Doorbell register CH2 to a new value (for example, 1) (S360)…”]; and
Updating the completion queue of the first solid-state drive to indicate that the at least one command was completed by the second solid-state drive [Park paragraph 0171 to 0172, all lines “…The second control logic circuit 136-2 transmits a completion interrupt to the first drive 130-1 (S345). The first control logic circuit 136-1 reads the indication signal stored in the second completion queue CQB2 based on the completion interrupt (S350), and updates a value (for example, 0) of the second completion queue Head Doorbell register CH2 to a new value (for example, 1) (S360)…”].


performing, by the second solid-state drive, the at least one data operations on data stored at the second solid-state drive in response to receiving the at least one command [Park paragraph 0103, all lines “…The peer drive 130-2, 130-3, 130-4, or 130-6 may execute the read command RCMD2, RCMD3, or RCMD4 or the write command WCMD transmitted from the master drive 130-1 and transmit a completion interrupt (for example, MSI-interrupt) corresponding to a result of the execution to the master drive 130-1…”]; and 
driving, by the second solid-state drive, the at least one respective indication over the interconnect to the first solid-state drive [Park paragraph 0103, all lines “…The peer drive 130-2, 130-3, 130-4, or 130-6 may execute the read command RCMD2, RCMD3, or RCMD4 or the write command WCMD transmitted from the master drive 130-1 and transmit a completion interrupt (for example, MSI-interrupt) corresponding to a result of the execution to the master drive 130-1…”].

Regarding claims 4, 12 and 20, as per claim 1, Park teaches the interconnect coupling the first solid-state drive with the second solid-state drive utilizes Peripheral 

Regarding claims 7 and 15, as per claim 1, Park teaches entering an initiator mode at the first solid-state drive and initiating the generation of at least one command in response to an incoming command originated by a host and received at the first solid-state drive [Park paragraph 0045, first lines “…The host system 110 may transmit each of RAID rebuild commands CMDi (where i is 1, 2, 3, or 4) to each of the source drives 130-1 to 130-4 through the PCIe switch 120 for the RAID rebuild operation…”].

Regarding claims 8 and 16, as per claim 1, Park teaches entering an initiator mode at the first solid-state drive and initiating the generation of the at least one command in response to a detection of an event not associated with a command originated by a host [Park paragraph 0162, first lines “…The first drive 130-1 creates a write command, a read command, or a RAID rebuild command for itself using data stored in the first submission queue SQB1, the first completion queue CQB1, and/or the first data buffer DB1, and issues the write command, the read command, or the RAID rebuild command to the second drive 130-2…”].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US2018/0101450] in view of Smith [US2018/0107591]. Park teaches storage device capable of performing peer-to-peer communication and data storage system including the same. Smith teaches system, method and computer program product for fetching data between an execution of a plurality of threads.

Regarding claims 21-23, as per the combination in claim 1, Park teaches initiating the generation of the at least one command to be executed by the second solid-state drive [Park paragraph 0102, first lines “…the master drive 130-1 may create a read command RCMD2, RCMD3, or RCMD4 or a write command WCMD…”], and driving the at least one command over the interconnect so that the at least one command is communicated directly between the first solid-state drive and the second solid-state drive [Park paragraph 0103, all lines “…The peer drive 130-2, 130-3, 130-4, or 130-6 may execute the read command RCMD2, RCMD3, or RCMD4 or the write command WCMD transmitted from the master drive 130-1 and transmit a completion interrupt (for example, MSI-interrupt) corresponding to a result of the execution to the master drive 130-1…”].
Park fails to explicitly teach the above action is performed in response to detecting a loss of power or a shutdown, and without being prompted or triggered by any commands or requests from the host or from the switching device.
However, Smith does teach the above action is performed in response to detecting a loss of power or a shutdown, and without being prompted or triggered by any commands or requests from the host or from the switching device [Smith paragraph 0201-0206 “…for copying a page between different classes of memory, independent of CPU operation, in accordance with another embodiment…”(These paragraphs teach the action of copying pages without involving a CPU, they are issued from one one memory to another memory.) and paragraph 0446, all lines “…the choice of copy method(s) may depend on: (1) whether the system is in "sleep", power down, or other 
Park and Smith are analogous arts in that they both teach storying data to solid-state memory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park’s methods of writing to solid-state memory with Smith’s ability to respond to a power loss for the benefit of achieving the highest bandwidth, performance, cost, and power [Smith paragraph 0073, last lines “…or to achieve a certain overall system price, performance, cost, power, etc…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of new grounds of rejection.
Applicant main argument is that Park fails to teach “updating the submission queue of the first solid-state drive to indicate that the at least one command was issued to the second solid-state drive”. However, the examiner is not persuaded by this argument. The examiner has determined that Park does teach updating the submission queue which indicates that the queue has been processed by updating the doorbell head or tail pointer. Doorbell registers are well known in the art to alert the NVME device that command(s) are awaiting processing or have been processed.  Additionally, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139